Citation Nr: 1302763	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psychiatric disability, to include reactive depression, dysthymic disorder, major depressive disorder, anxiety disorder, possible personality disturbance and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying service connection for PTSD.   
 
The Veteran testified before the undersigned at a Travel Board hearing, held at the Waco, Texas, RO in October 2012.  The transcript of the hearing is of record.

Although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder. Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim. The Court has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board notes that the Veteran has also been diagnosed with reactive depression, dysthymic disorder, major depressive disorder, anxiety disorder, and possible personality disturbance.  Accordingly, the issue is reflected on the first page of this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in combat or in a combat zone. 

2.  The Veteran does not have any verifiable in-service stressors.

3.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

4.  An acquired psychiatric disability other than PTSD did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

Psychiatric disability to include reactive depression, dysthymic disorder, major depressive disorder, anxiety disorder, possible personality disturbance and PTSD was not incurred or aggravated by active service, nor may it be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to inform the claimant of each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In March and July 2007 letters the RO notified the appellant of the evidence needed to substantiate his claim.  The letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c) (4). 

The Veteran testified at his October 2012 Travel Board hearing that he had been involved in multiple top secret missions as a military counterintelligence agent in Japan, China and North Korea.  All of these reported acts purportedly took place while he was a teenager and prior to his being old enough to enlist in the service.  He has identified no verifiable in service stressors.   Consequently, there are no formal records of any incidents which could be obtained.  

VA has obtained service department and private treatment records from approximately 1978, and VA medical records (dated as early as 2002 for psychiatric treatment.    

The RO was unable to corroborate the appellant's stressors as they allegedly all occurred prior to his period of active service.  Accordingly, no further attempt at verification is necessary. 

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  The Board finds that while there is competent evidence of current acquired psychiatric disability; there also is not sufficient evidence to indicate any evidence of complaints, treatment or diagnosis of an acquired psychiatric disability during service.  The Veteran bases his theory of service connection for an acquired psychiatric disorder including PTSD on stressors as a result of the aforementioned, and incredible, preservice episodes of top secret missions and espionage while an adolescent.  There is insufficient evidence of any incidents in service and insufficient evidence of any nexus to service.  

There is no evidence of a psychosis within one year of service.  The earliest evidence of treatment for a psychiatric condition appears to be in November 1978 for reactive depression and a possible personality disturbance.  

A VA clinician in September 2004 has indicated that his PTSD was related to service.  The clinician notes that the stressors include his CIA experience and graves registration experience in service.  There is no evidence other than the Veteran's statements and testimony that this occurred.  The opinion is based on his unsupported allegations and therefore is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  In any event without evidence establishing that an event, injury, or disease occurred in service, the second prong of McClendon has not been met. See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the Board finds that no further action is necessary to meet the requirements of the VCAA or the Court regarding an acquired psychiatric disorder, to include PTSD. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2010) requires that the Acting Veterans Law Judge (AVLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the October 2012 Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Vietnam Veterans of America. The representative and the AVLJ asked pertinent questions. 
The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service Connection Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, there is no presumed service connection because the Veteran was not diagnosed with a psychosis within one year of service.  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, generally competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Personality disorders are considered congenital or developmental defects and, therefore, generally are not diseases or injuries for the purposes of service connection.  38 C.F.R. § 3.303, 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, if a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2012)); 38 C.F.R. § 3.304(f) (2012).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.304(f) (2012).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of posttraumatic stress disorder is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.  

Where the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

If a PTSD claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f). 

The Board finds that the appellant did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, he has reported no in-service stressors. Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor, does not apply.  Therefore, the record must contain service records or other corroborative evidence which corroborates the occurrence of a claimed stressor.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

This revised stressor verification regulation also does not apply to the Veteran's appeal because while he may infer that his stressors are related to fear of hostile military or terrorist activity, he has indicated that his stressor events all occurred prior to service.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder to include PTSD.  The Veteran has contended essentially that he incurred PTSD as an undercover secret agent while an adolescent and prior to service.    

Background

The July 1952 service entrance examination as well as the May 1954 separation examination are in the file and reflect normal psychiatric findings.  

The Veteran's DD 214 does not reflect that he served overseas.  His military duty was listed as working in a stock depot.  The Veteran has alleged serving as an undercover secret agent prior to service.  He has not identified any verifiable in-service stressors.

A psychiatric evaluation in November 1978 noted the Veteran's mother committed suicide in 1971.  In 1977 he was informed that his son was shot and killed.  He was not informed until 8 months ago.  He was unemployed as a result of a back injury.  Psychiatric treatment noted paranoia as a result of trauma.  He noted that the Veteran needed treatment.  He was on SSA for psychiatric problems but claimed it was as a result of physical problems.  The diagnoses were reactive depression, and a possible personality disturbance.  

A VA clinician in September 2004 diagnosed PTSD due to service and the alleged CIA and graves registration experiences.  There have been no medical opinions offered which relate any of the Veteran's other psychiatric disabilities to service.   

In a December 2004 VAMC psychological treatment report, the Veteran wished to discuss his military service as a CIC counterintelligence agent.  He discussed his duties from 1950-52 when he infiltrated the Chinese operation to smuggle guns and ammunition to the North Koreans.  He also reported graves registration duties in Korea at age 17.  

In a September 2007 VAMC psychological treatment report, the Veteran discussed his military service as 2 yrs in counterintelligence from 1950 to 1952.  He reported serving in a combat zone, not in Korea, and considered "secret."  His statements were more and more incredible.  He did not mention or discuss any verifiable in-service stressors.  The examiner noted that, "it appears that pt likely has chronic depression and the picture is a little more unclear about PTSD."

In a March 2008 VAMC psychological evaluation, the Veteran reported the delayed onset of his mental problems beginning in 1978.  The assessment was anxiety disorder, depressive disorder, PTSD by the patient's report, and R/O bipolar disorder.  He discussed his extensive preservice intelligence operations.  He also reported being recruited by General McArthur at age 16 to work as a civilian in graves registration.  He reported serving as a military policeman during his actual period of military service.  

In an extensive typed submittal received in April 2009 (over 50 pages) the Veteran
expanded on his statements and pre-service history.  He also submitted a buddy statement dated in November 1985, from a deceased army colonel attesting to the veracity of an attached statement from the Veteran regarding his MPCID and MICIC preservice intelligence work.

The Veteran provided testimony at an October 2012 Travel Board hearing.  He began his narrative regarding his alleged pre-service undercover agent service for Army counter intelligence and his service in graves registration as a civilian.  He reported enlisting in the army on the "first day I was able to do so without my parent's consent.  The only in service stressor that the Veteran reported was being upset over a letter received from his father which noted that his mother had "freaked out" about his enlisting.  During service he did not complain of or receive any type of psychiatric treatment.

The Veteran's service records for his period of active service are silent as to any complaints, treatment, or diagnosis of an acquired psychiatric disorder, and his July 1952 entrance and May 1995 separation examinations are both normal.  In fact at his Travel Board hearing he testified to not complaining or receiving any psychiatric treatment during service.  

The file also contains extensive private and VAMC medical records extending over a period of approximately 45 years, beginning in the mid 1970s.  These records reveal that the Veteran was given a psychiatric evaluation in November 1978.  At that time the examiner noted that the Veteran's mother committed suicide in 1971.  In 1977 his son was son was shot and killed.  He was not informed until last month of the death.  He had been unemployed due to a back injury.  The examiner noted paranoia as a result of his trauma noting the Veteran was in need of ongoing treatment.  The examiner noted the Veteran reported being on SSA as a result of his physical condition, but he stated it was for psychiatric reasons.   The diagnosis was reactive depression, and possible personality disturbance.

The Veteran appeared to be receiving treatment form VAMC since approximately 2002.

a.  PTSD

Generally, credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  The Board finds the accounts of the appellant to be not credible and that the September 2004 medical opinion consequently was based upon an inaccurate factual premise.  Here, in this case, his recounting to medical professionals does not qualify as credible supporting evidence or other indicia that the events did in fact occur.  The Board again notes that we have considered all the evidence of record in determining whether there is corroboration.  Id.

In the absence of credible evidence that a claimed in-service stressor occurred the criteria for service connection for PTSD are not met and the claim must be denied.  In reaching this conclusion, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

b.  Acquired psychiatric disorder other than PTSD

Regarding an acquired psychiatric disorder other than PTSD, there are no records of any treatment for any acquired psychiatric disorder during service or post service until approximately 1978.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran currently is being treated for various acquired psychiatric disorders other than PTSD, to include reactive depression, dysthymic disorder, major depressive disorder, anxiety disorder, and a possible personality disturbance.   

A VA clinician in September 2004 related his PTSD to service and the alleged CIA and graves registration experiences.  There have been no medical opinions offered which relate any of the Veteran's other psychiatric disabilities to service.   

The Veteran has not alleged that any of his other various acquired psychiatric disorders other than PTSD including reactive depression, dysthymic disorder, major depressive disorder, and a possible personality disturbance are related to any incident or injury during service.  

The Board notes that the contemporaneous findings at service separation which were entirely normal and the absence of complaints or treatment for many years after service weigh against the claims of service connection for the Veteran's various acquired psychiatric disorders other than PTSD.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  There is no evidence of treatment for any psychiatric disorder within one year of the Veteran's separation from service in May 1954.  The veteran's separation examination in May 1954 is also negative for any signs of a psychiatric disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

In this case, there is no evidence of symptoms of a psychosis within one year of service.  The first evidence of any treatment for any acquired psychiatric disorders are in 1978 treatment records, which is approximately 24 years after service.  Therefore, the Board finds that the Veteran's acquired psychiatric disorders other than PTSD did not manifest to a compensable degree within 1 year of service and service connection is not warranted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Competent medical evidence is required to establish an etiological nexus between the claimed acquired psychiatric disorders other than PTSD disability on appeal and military service.  See Jandreau, 492 F.3d at 1372.  

In sum, the Board finds that the preponderance of the evidence indicates that an acquired psychiatric disorder other than PTSD was not shown in service or for years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 







(CONTINUED ON THE NEXT PAGE)
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include reactive depression, dysthymic disorder, major depressive disorder, anxiety disorder, possible personality disturbance and PTSD is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


